Vanderburgh, J.
In Allen v. Coates, 29 Minn. 46, (11 N. W. Rep. 132,) this court held a light open buggy exempt from execution under our statutes, and the rule is stated generally, without any restriction or limitation in respect to the character or style of the vehicle, or the particular uses to which it might be applied by the debtor. That case governs this. In this case the “wagon” claimed to be exempt is a light two-seated carriage, used by the debtor “in riding to and from his work.” He may, however, at any time, find it for his interest to put it to other practical and useful purposes. It is manifest that, under the general language of the statute, any attempt to make the limitations insisted upon in this case in its construction would lead to much uncertainty and confusion in practice, each case depending upon its own peculiar facts, and leaving the rule doubtful and unsatisfactory.
Order affirmed.'